DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species III in the reply filed on 01/20/2022 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each micro light emitting diode device" in the 5th line of the claim.  It is unclear whether it refers to “a plurality of micro light emitting diode devices” in the 3rd line of the claim.  It is recommended to replace the limitation with “each of the micro light emitting diode devices”.
Claim 4 recites the limitation “that" in the second line of the claim.  It is unclear which term  “that” refers to.
Claim 9 recites the limitation "each micro light emitting diode device" in the 5th line of the claim.  It is unclear whether it refers to “a plurality of micro light emitting diode devices” in the 3rd line of the claim.  It is recommended to replace the limitation with “each of the micro light emitting diode devices”.
Claim 9 recites the limitation “which" in the last line of the claim.  It is unclear which term that “which” refers to.
Claim 12 recites the limitation “that" in the second line of the claim.  It is unclear which term “that” refers to.
Claims 2-8 and 10-15 are rejected because they depend on the rejected claims 1 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2021/0091257).
Regarding claim 1
Regarding claim 2, Hwang et al. teach the display device according to claim 1, wherein a cross section of the reflective hole (a hole inside portions of 520 and 542 in 551, 552 and 553) is shaped as an inverted trapezoid (see Fig. 9), and a sidewall (a left sidewall) of the reflective hole (a hole inside portions of 520 and 542 in 551, 552 and 553) forms an oblique angle with a bottom surface (a bottom horizontal surface) of the second substrate (portions of 520 and 542 in 551, 552 and 553).
Regarding claim 4, Hwang et al. teach the display device according to claim 1, wherein a height of the second substrate (portions of 520 and 542 in 551, 552 and 553) in a direction (vertical direction in Fig. 9) perpendicular to the array substrate (110) is greater than that of the micro light emitting diodes (131, 132 and 133).
Regarding claim 5, Hwang et al. teach the display device according to claim 1, wherein the micro light emitting diodes (131, 132 and 133) comprise blue micro light emitting diodes (131; Figs. 1 and 9, [0054]), red micro light emitting diodes (133; Figs. 1 and 9, [0054]), and green micro light emitting diodes (132; Figs. 1 and 9, [0054]).
Regarding claim 8, Hwang et al. teach the display device according to claim 1., wherein the second substrate (portions of 520 and 542 in 551, 552 and 553) is composed of gold, silver, or aluminum (Ag of 542 having metal material similar to 541; [0094-0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. as applied to claim 2 above, and further in view of Mandler et al. (US 2004/0041521).
Regarding claim 3, Hwang et al. teach wherein the oblique angle (see Fig. 9).
Hwang et al. do not teach the oblique angle is between 15° and 60°.
In the same field of endeavor of display device, Mandler et al. teach the oblique angle (90°-ϕ; Fig. 3B; [0028]) is formed at any suitable angle to provide the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hwang et al. and Mandler et al. and to determine the oblique angle according to the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application as taught by Mandler et al. ([0028]), because Hwang et al. is silent about how to determine the oblique angle ([0051-0053]), while Mandler et al. teach that the oblique angle can be determined by the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]). 
.
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0091257).
Regarding claims 1 and 6, Hwang et al. teach in the embodiment of Fig. 10, a display device ([0004]), comprising: an array substrate (110, a substrate supporting an array of LEDs; Fig. 10, [0049]): and a plurality of micro fight emitting diode devices (631 and 632 and 633; Fig. 10, [0099]) arranged in an array (see Fig. 10, a linear array) on the array substrate (110); wherein each micro light emitting diode device (631, 632 and 633) comprises a first substrate (111; Fig. 10, [0049]), a second substrate (portions of 620 in 651, 652 and 653; Fig. 10, [0098, 0100]) disposed on the first substrate (111) and provided with a hole (a hole inside portions of 620 in 651, 652 and 653; Fig. 10, [0089-0090]) penetrating the second substrate (portions of 620 in 651, 652 and 653), and a micro light emitting diode (631, 632 or 633) located in the hole (a hole inside portions of 620 in 651, 652 and 653; see Fig. 10).
Fig. 10 of Hwang et al. do not teach a/the hole is a/the reflective hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fig. 9 and Fig. 10 of Hwang et al. to further incorporate the reflective layer 542 in Fig. 9 on the transfer guiding mold 620 in Fig. 10, because the reflective layer can effectively prevent and reduce the crosstalk between adjacent pixels as taught by Hwang et al. ([0095]). 
Regarding claim 6, Hwang et al. teach the display device according to claim 1, further comprising a plurality of quantum dot layers (672 and 673; Fig. 10, [0107, 0109]) disposed in some of the holes (a hole inside portions of 620 in 652 and 653) and covering some of the micro light emitting diodes (632 or 633), and the micro light emitting diodes (631, 632 and 633) are blue micro light emitting diodes ([0103]).
Fig. 10 of Hwang et al. do not teach the holes are the reflective holes.
In the same reference, Hwang et al. teach in Fig. 9, the holes (a hole inside portions of 520 and 542 in 551, 552 and 553, and 542 is reflective; Fig. 9, [0089-0090]) are the reflective holes (542 is reflective; [0089-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fig. 9 and Fig. 10 of Hwang et al. to further incorporate the reflective layer 542 in Fig. 9 on the transfer guiding mold 620 in Fig. 10, because the reflective layer can effectively prevent and reduce the crosstalk between adjacent pixels as taught by Hwang et al. ([0095]). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. as applied to claim 6 above, and further in view of Park et al. (US 2006/0199039).
Regarding claim 7, Hwang et al. teach wherein the quantum dot layers (672 and 673).
Hwang et al. do not teach the quantum dot layers are composed of a photocurable material comprising quantum dots.
In the same field of endeavor of display devices, Park et al. teach the quantum dot layers (semiconductor nanocrystal patterns, i.e. quantum dot layers; Figs. 2-5, [0006, 0022-0025]) are composed of a photocurable material ([0042]) comprising quantum dots (semiconductor nanocrystals, i.e. quantum dots; [0006, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hwang et al. and Park et al. and to use a photocurable material having quantum dots as the quantum dot layers of Hwang et al., because photocurable material having quantum dots can be used to form as a patterned luminescent layer in electroluminescent devises as taught by Park et al. ([0017-0018]). 
Claims 9, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0091257).
Regarding claim 9, Hwang et al. teach in the embodiment of Fig. 10, a display device ([0004]), comprising: an array substrate (110, a substrate supporting an array of LEDs; Fig. 10, [0049]); and a plurality of micro light emitting diode devices (631 and 632 and 633; Fig. 10, [0099]) arranged in an array (see Fig. 10, a linear array) on the array substrate (110); wherein each micro light emitting diode device (631, 632 and 633) comprises a first substrate (111; Fig. 10, [0049]), a second substrate (portions of 620 in 651, 652 and 653; Fig. 10, [0098, 0100]) disposed on the first substrate (111) and provided with a hole (a hole inside portions of 620 in 
Fig. 10 of Hwang et al. do not teach a/the hole(s) is/are a/the reflective hole(s).
In the same reference, Hwang et al. teach in Fig. 9, a/the hole(s) (a hole inside portions of 520 and 542 in 551, 552 and 553, and 542 is reflective; Fig. 9, [0089-0090]) is/are a/the reflective hole(s) (542 is reflective; [0089-0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fig. 9 and Fig. 10 of Hwang et al. to further incorporate the reflective layer 542 in Fig. 9 on the transfer guiding mold 620 in Fig. 10, because the reflective layer can effectively prevent and reduce the crosstalk between adjacent pixels as taught by Hwang et al. ([0095]). 
Regarding claim 10, Hwang et al. teach the display device according to claim 9, wherein a cross section of the hole (a hole inside portions of 620 in 651, 652 and 653) is shaped as an inverted trapezoid (see Fig. 10), and a sidewall (a left sidewall) of the hole (a hole inside portions of 620 in 651, 652 and 653) forms an oblique angle with a bottom surface (a bottom horizontal surface) of the second substrate (portions of 620 in 651, 652 and 653).
Fig. 10 of Hwang et al. do not teach the hole is the reflective hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fig. 9 and Fig. 10 of Hwang et al. to further incorporate the reflective layer 542 in Fig. 9 on the transfer guiding mold 620 in Fig. 10, because the reflective layer can effectively prevent and reduce the crosstalk between adjacent pixels as taught by Hwang et al. ([0095]). 
Regarding claim 12, Hwang et al. teach the display device according to claim 9, wherein a height of the second substrate (portions of 620 in 651, 652 and 653) in a direction (vertical direction in Fig. 10) perpendicular to the array substrate (110) is greater than that of the micro light emitting diodes (631, 632 or 633).
Regarding claim 13, Hwang et al. teach the display device according to claim 9, wherein the quantum dot layers (672, 673) comprise red quantum dot layers ([0109]) and green quantum dot layers ([0107]).
Regarding claim 15, Hwang et al. teach the display device according to claim 9, wherein the second substrate (portions of 520 and 542 in 551, 552 and 553 in Fig. 10) is composed of gold, silver, or aluminum (Ag of 542 having metal material similar to 541; [0094-0095]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. as applied to claim 10 above, and further in view of Mandler et al. (US 2004/0041521).
Regarding claim 11, Hwang et al. teach wherein the oblique angle (see Fig. 9).
Hwang et al. do not teach the oblique angle is between 15° and 60°.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hwang et al. and Mandler et al. and to determine the oblique angle according to the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application as taught by Mandler et al. ([0028]), because Hwang et al. is silent about how to determine the oblique angle ([0051-0053]), while Mandler et al. teach that the oblique angle can be determined by the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]). 
Furthermore, parameters such as the oblique angle in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application during device fabrication ([0028] of Mandler et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the oblique angle within the range as claimed in order to achieve the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application during device fabrication ([0028] of Mandler et al.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. as applied to claim 13 above, and further in view of Park et al. (US 2006/0199039).
Regarding claim 14, Hwang et al. teach wherein the quantum dot layers (672 and 673).

In the same field of endeavor of display devices, Park et al. teach the quantum dot layers (semiconductor nanocrystal patterns, i.e. quantum dot layers; Figs. 2-5, [0006, 0022-0025]) are composed of a photocurable material ([0042]) comprising quantum dots (semiconductor nanocrystals, i.e. quantum dots; [0006, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hwang et al. and Park et al. and to use a photocurable material having quantum dots as the quantum dot layers of Hwang et al., because photocurable material having quantum dots can be used to form as a patterned luminescent layer in electroluminescent devises as taught by Park et al. ([0017-0018]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/22/2022